                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MARK TWAIN GADDIS,
                                             Case No. 2:18-cv-13763
                   Plaintiff,                District Judge Arthur J. Tarnow
v.                                           Magistrate Judge Anthony P. Patti

CITY OF DETROIT,
STEPHEN KUE,
JUSTIN MARROQUIN,
WALLACE RICHARDS,
KHARY MASON, and
PATRICK LANE,

               Defendants.
__________________________/

  ORDER GRANTING IN PART, DENYING IN PART, and DEEMING
 RESOLVED IN PART DEFENDANTS’ DECEMBER 19, 2019 MOTIONS
                      (ECF NO. 26)

      This is a civil rights case, which stems from the alleged events of June 21,

2017. Currently before the Court is Defendant’s December 19, 2019 motion,

which seeks to compel: (1) Plaintiff’s attendance for an independent medical

examination; (2) Plaintiff’s execution of medical record authorizations; and, (3)

Plaintiff’s appearance for deposition. (ECF Nos. 26.) Defendants filed a statement

of unresolved issues. (ECF No. 33.) Thereafter, Plaintiff filed a response, a

counterstatement of resolved and unresolved issues, and, with the Court’s

permission, a supplemental brief. (ECF Nos. 35, 36, 37-1.)


                                         1
      Judge Tarnow referred this motion to me for hearing and determination, and,

ultimately, a hearing was held on February 14, 2020, at which attorneys Allison L.

Kriger, Julie H. Hurwitz and Gregory G. Paddison appeared. (ECF Nos. 27, 29,

30.) The Court entertained oral argument on the motion, after which the Court

issued its ruling from the bench.

      For the reasons stated on the record, all of which are incorporated by

reference as though fully restated herein, Defendants’ December 19, 2019 motion

(ECF No. 26) is:

            GRANTED IN PART & DENIED IN PART to the extent it
             seeks Plaintiff’s attendance at a medical examination (ECF No.
             26, PageID.155-159). More specifically:

             o     Defendant’s request for a Fed. R. Civ. P. 35(a) order
                   directing a urology examination is DENIED WITHOUT
                   PREJUDICE.

             o     Defendant’s request for a Rule 35(a) order directing a
                   psychology/psychiatry examination is GRANTED, and
                   such exam shall be conducted only upon proper notice
                   under Rule 35(a)(2)(B) and shall be no more than 4 hours
                   in length.

             o     Defendant’s request for a Rule 35(a) order directing an
                   orthopedic examination is GRANTED, and such exam
                   shall be conducted only upon proper notice under Rule
                   35(a)(2)(B) and shall be no more than 3 hours in length.

             o     Plaintiff’s requests for permission to be accompanied by
                   his attorney(s) or other representative and/or to
                   unobtrusively record the examinations (see ECF No. 35,
                   PageID.217-218) are DENIED.

                                         2
           o     To the extent it would not be inconsistent with the above
                 rulings and conditions, Plaintiff reserves the right to
                 object to the psychology/psychiatry and/or orthopedic
                 examination notices on the bases of “time, place, manner,
                 conditions, and scope of the examination, as well as the
                 person or persons who will perform it.” Fed. R. Civ. P.
                 35(a)(2)(B);

          DEEMED RESOLVED to the extent it seeks Plaintiff’s
           execution of medical record authorizations (ECF No. 26,
           PageID.159-160); and,

          DEEMED RESOLVED to the extent it seeks Plaintiff’s
           appearance for deposition (ECF No. 26, PageID.160-162).

     IT IS SO ORDERED.

Dated: February 14, 2020            s/Anthony P. Patti
                                    Anthony P. Patti
                                    U.S. MAGISTRATE JUDGE




                                      3
